UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-1035


SHEILA BILYEU,

                 Plaintiff – Appellant,

          v.

THE DAVID LETTERMAN SHOW; CBS,

                 Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:09-cv-00609-RAJ-TEM)


Submitted:   February 24, 2011             Decided:   March 3, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sheila Bilyeu, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Sheila    Bilyeu     appeals   the     district   court’s     order

dismissing her civil complaint for failure to serve the summons

and complaint upon Defendants in accordance with Fed. R. Civ. P.

4(m), and a subsequent order denying reconsideration.                We have

reviewed the record and find no reversible error.             Accordingly,

while we grant leave to proceed in forma pauperis, we affirm for

the reasons stated by the district court. *          Bilyeu v. The David

Letterman Show, No. 2:09-cv-00609-RAJ-TEM (E.D. Va. filed Sept.

16, 2010 & entered Sept. 17, 2010; Nov. 30, 2010).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before    the    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




     *
       To the extent that the district court’s order is unclear,
we note that the dismissal was without prejudice. See Mendez v.
Elliott, 45 F.3d 75, 78 (4th Cir. 1995) (a dismissal for failure
to serve a defendant within 120 days after an action is filed
should be “without prejudice”).



                                     2